Citation Nr: 1214864	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  07-27 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.  

2.  Entitlement to service connection for a back disorder, to include as secondary to a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to July 1967.

This matter is on appeal from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was remanded by the Board in April 2009 and August 2011 for further development and is now REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required to satisfy VA's obligations under the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Veteran previously testified at a hearing in January 2009 before a Veterans Law Judge (VLJ) that is no longer with the Board.  After being provided with an opportunity to testify before a new VLJ if he so desired, he responded in April 2012 that he wished to testify at a new hearing at the RO.  

A veteran has a right to a hearing before the issuance of a Board decision and to have the VLJ who presided at that hearing to be the one who decides the claim. 38 C.F.R. §§ 3.103, 20.707 (2011).  Accordingly, he should be scheduled for a hearing before the Board at the RO facility in St. Petersburg, Florida, either in person or via videoconference, if he so chooses.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2011).

Next, the issues on appeal were previously remanded by the Board in August 2011.  Specifically, it was noted that the Veteran's November 2006 VA examination required further clarification regarding his bilateral knee complaints.  A new VA examination was also necessary regarding his back disorder complaints.  Finally, additional development was required regarding his potential participation in combat operations.  

The record indicates that the required VA examinations were cancelled in September 2011.  Moreover, while there was some evidentiary development regarding the Veteran's active duty service, it is not clear that it was completed in its entirety.  It does not appear that the claims were readjudicated, and a new supplemental statement of the case was issued/sent to the Veteran.  

Therefore, without deciding the extent to which the RO complied with the previous remand, the Board reiterates and incorporates below the instructions contained in the August 2011 remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with 38 C.F.R. § 20.704, which may be conducted either in person or by video communication if the Veteran so chooses. 38 C.F.R. § 20.200(e).  Notice of the hearing should be mailed to his known address of record and to his representative.

2.  Contact the Veteran and request that he fill out and return VA Form 21-4142, Authorization and Consent to Release Information, for any records from Dr. H.T. for knee and back treatment in 1971. Subsequently, attempt to obtain all the records of treatment or examination from Dr. H.T. All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC. If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim. The Veteran must then be given an opportunity to respond.

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, since January 2008.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Notice must be provided to the Veteran and his or her representative. The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence. The AMC must inform the Veteran that he can also provide alternative forms of evidence.


4.  After conducting any necessary development, make an administrative determination regarding whether the Veteran is a combat veteran. The AMC must address the Veteran's service in Vietnam from July 8, 1965 to June 22, 1966, his receipt of the National Defense Service Medal, the Vietnam Campaign Medal, the Vietnam Service Medal, and the Republic of Vietnam Campaign Ribbon with device, and his participation in the Vietnam Defense Campaign.

5.  After any additional medical records have been associated with the claims file and the combat determination has been made, request an addendum opinion from the same VA examiner who conducted the November 2006 joints examination. The claims folder, including a copy of this remand, must be made available to the examiner. The rationale for all opinions expressed must be provided.

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disability was caused by military service, to include his parachute jumps. The examiner must specifically address the Veteran's assertions of in-service knee pain and knee pain since that time. If any medical or other literature is used in support of the opinion, that literature must be cited.

If the examiner determines that a new examination is required, one must be conducted. If the same examiner is not available, the AMC must afford the veteran a new comprehensive examination to determine the etiology of the Veteran's bilateral knee disability.

6.  After any additional medical records have been associated with the claims file and the combat determination has been made, provide the Veteran an appropriate examination to determine the nature and etiology of any low back disorder. The claims folder must be made available to the examiner for review in conjunction with this examination. Any indicated tests and studies must be accomplished. All clinical findings must be reported in detail. The rationale for all opinions expressed must be provided.

The examiner must determine whether there are any currently diagnosed back disorders. If so, the examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's low back disorder is as likely as not (50 percent or greater probability) caused by military service, to include his parachute jumps. The examiner must also provide an opinion whether it is as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disability caused or aggravated any currently diagnosed low back disorder. The examiner must specifically address the Veteran's assertions of in-service back pain, back pain since service discharge, and a 1993 VA x-ray report that noted a normal lumbar spine.

The examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

7.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

8. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

